In an action to recover damages for personal injury, the plaintiff appeals: (1) from an order of the Supreme Court, Nassau County, entered October 15, 1962, denying his application for a general preference under the general preference rule; and (2) from an order of said court entered January 22, 1963, denying his motion for reconsideration on condition that defendants stipulate to the removal of the action to the County Court or the District Court of Nassau County, and directing that if defendants failed to so stipulate a general preference is granted. Appeal from order of October 15, 1962 dismissed. Said order was superseded by the order of January 22, 1963. The latter order denied a motion “for reconsideration”. But actually such motion was a renewed motion for a general preference (under the general preference rule) based on the additional facts that the defendant corporation was a nonresident of Nassau County and that at the time of the commencement of the action jurisdiction over such defendant could be obtained only in the Supreme Court. The order denying such a motion is appealable and supersedes the order on the original motion. Order of January 22, 1963, reversed, with $10 costs and disbursements; plaintiff’s renewed motion for a general preference granted; and action remitted to the Trial Term, Supreme Court, Nassau County, for the entry of an order giving an appropriate calendar preference-to the action (see Mártir ana v. Valger, 19 A D 2d 544; Slater v. Margolin, 13 A D 2d 450). Beldock, P. J., Ughetta, Brennan, Hill and Hopkins, JJ., concur.